Title: Notes on Senate Debates, 11 March 1800
From: Jefferson, Thomas
To: 


Mar. 11. the jury bill before the Senate. mr Read says that if from any circumstances of inaptitude the Marshall cannot appoint a jury analogously with the state juries, the common law steps in & he may name them according to that.and Mar. 12. same bill. mr Chipman speaking of the case of Vermont where a particular mode of naming jurors was in force under a former law of that state, when the law of the US. passed declaring that juries shall be appointed in their courts in the several states in the mode ‘now’ in use in the same state.  Vermont has since altered their mode of naming them mr Chipman admits the federal courts cannot adopt the new mode, but in that case he says their marshal may name them according to the rules of the Common law. now observe that that is a part of the common law which Vermont had never adopted, but on the contrary had made a law of their own, better suited to their circumstances.
